Exhibit 24(b)(8.141) FUND PARTICIPATION AGREEMENT This agreement (“Agreement”) is by and between ING Life Insurance and Annuity Company (“ING Life"), Prudential Investment Management Services LLC ("Distributor”), and Prudential Mutual Fund Services LLC ("PMFS") (collectively "Prudential"). Distributor acts as the principal underwriter and PMFS acts as the transfer agent for the registered open-end management investment companies listed on attached Schedule B (each a “Fund” or collectively the “Funds”). The parties hereby agree to an arrangement whereby the Fund shall be made available to serve as underlying investment media for Variable Annuity Contracts ("Contracts") to be issued by ING Life. 1. Establishment of Accounts; Availability of Fund. ING Life represents that it has established Variable Annuity Accounts C, D and F and may establish such other accounts as may be set forth in Schedule A attached hereto and as may be amended from time to time with the mutual consent of the parties hereto (the "Accounts"), each of which is a separate account under Connecticut Insurance law, and has registered or will register each of the Accounts (except for such Accounts for which no such registration is required) as a unit investment trust under the Investment Company Act of 1940 (the "1940 Act"), to serve as an investment vehicle for the Contracts. Each Contract provides for the allocation of net amounts received by ING Life to an Account for investment in the shares of one of more specified open-end management investment companies available through that Account as underlying investment media. Selection of a particular investment management company and changes therein from time to time are made by the participant or Contract owner, as applicable under a particular Contract. 2. Pricing Information; Orders; Settlement. (a) Prudential will make Fund shares available to be purchased by ING Life, and will accept redemption orders from ING Life, on behalf of each Account at the net asset value applicable to each order on those days on which the Fund calculates its net asset value (a "Business Day"). Fund shares shall be purchased and redeemed in such quantity and at such time determined by ING Life to be necessary to meet the requirements of those Contracts for which the Fund(s) serve as underlying investment media, provided, however, that the Board of Trustees of the Fund (hereinafter the "Trustees") may upon reasonable notice to ING Life, refuse to sell shares of any Portfolio to any person, or suspend or terminate the offering of shares of any Portfolio if such action is required by law or by regulatory authorities having jurisdiction or is, in the sole discretion of the Trustees, acting in good faith and in the best interests of the shareholders of any Portfolio and in compliance with their fiduciary obligations under federal and/or any applicable state laws, necessary in the best interests of the shareholders of any Portfolio. 1 ~7267778 (b) Prudential will provide to ING Life closing net asset value, dividend and capital gain information at the close of trading each day that the New York Stock Exchange (the “Exchange”) is open (each such day a “Business Day”), by 6:30 p.m. Eastern Time, but in no event later than 7:00 p.m. Eastern time on such Business Day absent extraordinary circumstances. In the event of an anticipated delay past 7:00 p.m., Prudential shall notify ING Financial by 7:00 p.m. of the anticipated delay. ING Life will send via facsimile or electronic transmission to the Fund or its specified agent orders to purchase and/or redeem Fund shares by 9 a.m. Eastern Time the following business day. Payment for net purchases will be wired by ING Life to an account designated by the Fund to coincide with the order for shares of the Fund. (c) Prudential hereby appoints ING Life as its agent for the limited purpose of accepting purchase and redemption orders for Fund shares relating to the Contracts from Contract owners or participants. Orders from Contract owners or participants received from any distributor of the Contracts (including affiliates of ING Life) by ING Life, acting as agent for the Fund, prior to the close of the Exchange on any given business day will be executed by the Fund at the net asset value determined as of the close of the Exchange on such Business Day, provided that the Fund receives written (or facsimile) notice of such order by 9 a.m. Eastern Time on the next following Business Day. Any orders received by ING Life acting as agent on such day but after the close of the Exchange will be executed by the Fund at the net asset value determined as of the close of the Exchange on the next business day following the day of receipt of such order, provided that the Fund receives written (or facsimile) notice of such order by 9 a.m. Eastern Time within two days following the day of receipt of such order. (d) Payments for net redemptions of shares of the Fund will be wired by the Fund to an account designated by ING Life by 4:00 p.m. Eastern Time on the same Business Day ING Life places an order to redeem Fund Shares. Payments for net purchases of the Fund will be wired by ING Life to an account designated by the Fund by 4:00 p.m. Eastern Time on the same Business Day ING Life places an order to purchase Fund shares. Payments shall be in federal funds transmitted by wire. (e) In lieu of applicable provisions set forth in paragraphs 2(a) through 2(d) above, the parties may agree to provide pricing information, execute orders and wire payments for purchases and redemptions through National Securities Clearing Corporation’s Fund/SERV system in which case such activities will be governed by the provisions set forth in Exhibit I to this Agreement. (f) Each party has the right to rely on information or confirmations provided by the other party (or by any affiliate of the other party), and shall not be liable in the event that an error is a result of any misinformation supplied by the other party (g) The Prudential shall indemnify and hold ING Life harmless, from the effective date of this Agreement, against any amount ING Life is required to pay to Contract owners or participants due to: (i) an incorrect calculation of a Fund’s daily net asset value, dividend rate, or capital gains distribution rate or (ii) incorrect or late reporting of the daily net asset value, dividend rate, or capital gain distribution rate of a Fund, upon written notification by ING Life, with supporting data, to Prudential. In addition, the Prudential shall be liable to ING Life for reasonable systems and out-of-pocket costs incurred by ING Life in making a Contract owner's or a participant's account whole, if such costs or expenses are a result of the Prudential's failure to provide timely or correct net asset values, dividend and capital gains or financial information and if such information is not corrected by 4:00 p.m. East Coast time of the next business day after releasing such incorrect information provided the incorrect NAV as well as the correct NAV for each day that the error occurred is provided. If a mistake is caused in supplying such information under this Section or confirmations, which results in a reconciliation with incorrect information, the amount required to make a Contract owner’s or a participant's account whole shall be borne by the party providing the incorrect information, regardless of when the error is corrected. 2 ~7267778 The following limits shall apply to the liabilities of Prudential to ING for systems and out of pocket costs incurred by ING if such costs or expenses are a result of Prudential's failure to provide ING with such correct or timely information: (i) $1,500 per day for each day that incorrect information provided by Prudential is not corrected, if such period does not include a month-end or a fiscal quarter-end, (ii) $2,000 per day for each day that such incorrect information provided by Prudential is not corrected, if such period does include a month-end or a fiscal quarter-end, and (iii) up to $50,000 per occurrence in the aggregate under (i) or (ii) above. Any incorrect information that has as a common nexus any single error shall be deemed to be one occurrence for these purposes provided all corrections are provided at the same time. (h) ING Life agrees to purchase and redeem the shares of the Funds named in Schedule B offered by the then current prospectus and statement of additional information of the Fund in accordance with the provisions of such prospectus and statement of additional information. 3. Fees. In consideration of services provided by ING Life under this Agreement, the Fund or Distributor shall pay fees to ING Life as set forth in Schedule C. 4. Expenses. (a) Except as otherwise provided in this Agreement, all expenses incident to the performance by the Fund under this Agreement shall be paid by the Fund, including the cost of registration of Fund shares with the Securities and Exchange Commission (the "SEC") and in states where required. The Fund and Distributor shall pay no fee or other compensation to ING Life under this Agreement, and ING Life shall pay no fee or other compensation to the Fund or Distributor, except as provided herein and in Schedule C attached hereto and made a part of this Agreement as may be amended from time to time with the mutual consent of the parties hereto. All expenses incident to performance by each party of its respective duties under this Agreement shall be paid by that party, unless otherwise specified in this Agreement. 3 ~7267778 (b) The Fund or the Distributor shall provide to ING Life, at the location designated by ING Life, periodic fund reports to shareholders and other materials that are required by law to be sent to Contract owners or participants. In addition, the Fund or the Distributor shall provide ING Life with a sufficient quantity of its prospectuses, statements of additional information and any supplements to any of these materials, to be used in connection with the offerings and transactions contemplated by this Agreement (c) The Fund or Distributor shall make available for reimbursement certain out-of-pocket expenses ING Life incurs in connection with providing shareholder services to Contract Owners and participants. These expenses include actual postage paid by ING Life in mailing updated prospectuses, supplements and financial reports to Contract owners or participants, and all costs incurred by ING Life associated with proxies for the Funds, including proxy preparation, group authorization letters, programming for tabulation and necessary materials (including postage). 5. Representation. ING Life agrees that it and its agents shall not, without the written consent of the Fund or the Distributor, make representations concerning the Fund or its shares except those contained in the then current prospectuses and in current printed sales literature approved by or deemed approved by the Fund or the Distributor. 6. Termination. This agreement shall terminate as to the sale and issuance of new Contracts: (a) at the option of either ING Life or Prudential, upon sixty days advance written notice to the other parties; (b) at the option of ING Life, upon one week advance written notice to Prudential, if Fund shares are not available for any reason to meet the requirement of Contracts as determined by ING Life.
